Citation Nr: 1430992	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, depressive disorder, and mood disorder, claimed as secondary to service-connected tinnitus, hearing loss, and insomnia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1975 to April 1979.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for anxiety/depressive disorder secondary to hearing loss and insomnia.  A June 2010 rating decision confirmed the previous denial of service connection.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for an acquired psychiatric disorder.  As emphasized in Clemons, though an appellant may only seek service connection for a certain psychiatric disability, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that an appellant does not have to file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the appellant's mental condition.  In this case, the Veteran originally specifically sought service connection for depression and anxiety, although the November 2009 VA examiner ruled out a diagnosis of anxiety disorder, and the Veteran's VA psychiatrist has treated the Veteran for a mood disorder due to general medical conditions.  Taking into account these factors as well as the Court's findings discussed herein, the Board has recharacterized the issue accordingly as noted on the first page of this decision.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, the Veteran essentially contends that his acquired psychiatric disorder is due to his service-connected tinnitus, hearing loss, and insomnia, because the ringing in his ears is constant and so aggravating that it keeps him from being able to relax, and he is always upset, nervous, and distressed.  See September 2010 Notice of Disagreement.  

First, the duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In his October 2010 VA psychiatric treatment records, the Veteran indicated that he had stopped working in October 2009 "due to his medical and psychiatric problems" and that he had filed for Social Security benefits.  Thus it appears that the Veteran may be in receipt of Social Security disability benefits for his claimed psychiatric disorder.  As the issue on appeal is an acquired psychiatric disorder, the Board finds it likely that any psychiatric treatment reviewed by SSA in determining its grant of benefits will likely be relevant to the issue on appeal herein.  Therefore, the records must be obtained.  38 C.F.R. § 3.159(c)(2) (2013).  

In November 2009, the Veteran was afforded a VA compensation and pension examination to determine whether it was at least as likely as not that the Veteran's depression and anxiety were etiologically related to the Veteran's service connected conditions of tinnitus, bilateral hearing loss, and insomnia.  The VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified, but stated he did not meet the criteria for any other mood disorder.  The examiner stated that he could not give an opinion as to the etiology of the Veteran's depression without resorting to mere speculation.  The examiner's rational was that the Veteran reported depressive symptoms that became clinically significant three years prior to the examination; however, he struggled with insomnia for many years prior, so the examiner opined that a direct temporal relationship between symptoms could not be established.  The examiner did note that there was a significant overlap between the functional impairment accounted for by the Veteran's dyssomnia and more recent depressive symptoms.  He further stated the clinical literature in the area has generally established a link between sleep deprivation and depressive symptoms, but in this case he could not provide a link due to the time lag between symptoms of the Veteran's dysomnia and the depressive symptoms.  The examiner also stated that there has not been a time when the Veteran has slept well enough to determine whether or not his depressive symptoms would persist in the absence of his sleep disturbance.  

The Veteran contends in his September 2010 Notice of Disagreement that he now suffers from depression because he suffered insomnia and tinnitus for years and they wore at him over time, which according to him, explains the delay of onset; as well as stating he was previously in denial about the extent of the effect of the conditions.  It is true that the Veteran has been service connected for his tinnitus since July 1998 and for his insomnia since October 2000.  He was service-connected for right ear hearing loss since 1982 and bilateral hearing loss since 1998.  The Veteran presented at the VA medical center in December 2007 with "newly diagnosed depression."  However, while the Veteran was diagnosed with depression in 2007, records for his sleep disorder treatment indicate that the Veteran presented with depressive symptoms as far back as April 2000 when he had a VA psychiatry consultation and was noted to have a mildly dysphoric affect.  The Veteran stated that he had a hard time falling asleep and was discouraged and getting depressed about the problem, but denied other symptoms of depression such as crying spells or difficulty concentrating.  In March 2001, the Veteran sought help for his insomnia.  His physician at the Ohio State University Medical Center did not diagnose him with depression, but noted that the Veteran's motor activity was somewhat decreased, retarded, and slowed.  His mood was described as "tired."  The Veteran's affect was dysphoric, flat, blunted, and restricted.  In March 2002, the Veteran's VA treatment records also include a notation of depressive disorder due to chronic tinnitus.  

Therefore, on remand, the Veteran must be afforded another examination to determine the nature and etiology of his acquired psychiatric disorder, taking into account his earlier symptoms from 2000 and 2001.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Following the completion of the above development, schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Identify any current psychiatric diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disorder.  All tests and studies deemed necessary by the examiner should be performed.  A multi-axis examination, with a GAF score, should be rendered.  

The examiner must provide an opinion as to whether any acquired psychiatric disorder was at least as likely as not (a 50 percent or greater possibility) either (1) caused by or (2) is aggravated by the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus, and insomnia).

In doing so, the examiner must consider:
(i) the April 2000 treatment records in which the Veteran was noted to have a mildly dysphoric affect and where the Veteran stated that he had a hard time falling asleep and was discouraged and getting depressed;

(ii) the March 2001 records from Ohio State University Medical Center in which the Veteran's mood was described as "tired" and his affect with dysphoric, flat, blunted, and restricted;

(iii) the March 2002 VA treatment record notation of depressive disorder due to chronic tinnitus.

If the examiner determines that the Veteran's acquired psychiatric is aggravated by any of the Veteran's service-connected disabilities, the examiner should report the baseline level of severity of the disorder prior to the onset of aggravation.  If some of the increase in severity of the disorder is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder.  See 38 C.F.R. § 3.310. 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered.   If the examiner determines that he cannot offer such opinions without "resorting to speculation," a complete rationale should be provided as to why such an opinion would be impossible to provide.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


